Case 5:21-cv-00170-VBF-KES Document 11 Filed 07/18/21 Page 1 of 3 Page ID #:51



  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11    RANDY MATTHEWS,                           Case No. 5:21-CV-00170-VBF-KES
 12                       Plaintiff,
                                                 ORDER DISMISSING ACTION FOR
 13          v.
                                                      WANT OF PROSECUTION
 14    COUNTY OF RIVERSIDE, et al.,
 15                       Defendants.
 16
 17
 18         On January 25, 2021, Randy Matthews (“Plaintiff”), filed a pro se civil rights
 19   lawsuit under 42 U.S.C. § 1983, alleging that the County of Riverside, Sheriff Chad
 20   Bianco, and Does 1–10 (collectively, “Defendants”) violated his rights under the
 21   Fourth and Fifth Amendments, the Due Process Clause, and the Equal Protection
 22   Clause by depriving him of his “liberty and his freedom” as well as his personal
 23   property. (Dkt. 1 [“Complaint”].) Plaintiff also filed a request to proceed in forma
 24   pauperis. (Dkt. 3 [“IFP Request”].) On February 1, 2021, the Court notified
 25   Plaintiff that his case had been assigned to the undersigned District Judge and
 26   referred to Magistrate Judge Karen E. Scott. (Dkt. 4 [“Notice of Assignment”].)
 27   On March 3, 2021, the Court denied Plaintiff’s IFP Request, finding that he made
 28   an inadequate showing of indigency, and gave him until April 2, 2021, either to pay
Case 5:21-cv-00170-VBF-KES Document 11 Filed 07/18/21 Page 2 of 3 Page ID #:52



  1   the filing fee or submit an amended IFP Request. (Dkt. 5, 6.) On March 15, 2021,
  2   the Court issued a Case Management Order, which among other issues, admonished
  3   Plaintiff that he “must comply with the Federal Rules of Civil Procedure and the
  4   Local Civil Rules of this Court” and that any request for extension of time “should
  5   be filed before the deadline has expired.” (Dkt. 7 at ¶¶ 1, 3.) On April 19, 2021,
  6   the Court granted Plaintiff’s amended IFP Request. (Dkt. 8, 9.)
  7         On April 19, 2021, the Court issued an order dismissing the Complaint with
  8   leave to amend. (Dkt. 10 [“ODLA”].) The ODLA dismissed the Complaint
  9   without prejudice due to multiple pleading defects, including (1) failure to satisfy
 10   the pleading burden for making Monell claims; (2) failure to plead any facts
 11   demonstrating Sheriff Bianco’s direct involvement in his deputies’ actions;
 12   (3) uncertain Doe allegations; and (4) failure to allege sufficient facts to support his
 13   constitutional claims.. (Id. at 2–5.) The Court provided Plaintiff with options as to
 14   how to proceed with his action and gave him until May 19, 2021 to respond. (Id. at
 15   6.) Finally, the Court admonished Plaintiff that if he “fails to timely respond to
 16   this order by exercising one of these two options, this action may be dismissed
 17   for lack of diligent prosecution.” (Id.) (emphasis in original). Plaintiff has
 18   neither responded to the ODLA nor requested an extension of time in which to do
 19   so. Because Plaintiff has not responded to the ODLA, which provided him with
 20   options on how to proceed, Plaintiff has left this action in limbo.
 21         District courts may dismiss cases sua sponte for failure to prosecute or for
 22   failure to comply with a court order under Federal Rule of Civil Procedure 41(b).
 23   Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005);
 24   see also Link v. Wabash R.R., 370 U.S. 626, 629–30 (1962) (holding that the court
 25   has “inherent power” to dismiss cases sua sponte for lack of prosecution). In Carey
 26   v. King, 856 F.2d 1439 (9th Cir. 1988) (per curiam), the Ninth Circuit cited the
 27   following factors as relevant to the Court’s determination whether to dismiss an
 28   action for failure to prosecute: “(1) the public’s interest in expeditious resolution of
                                                 2
Case 5:21-cv-00170-VBF-KES Document 11 Filed 07/18/21 Page 3 of 3 Page ID #:53



  1   litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
  2   defendants; (4) the public policy favoring disposition of cases on their merits, and
  3   (5) the availability of less drastic sanctions.” Id. at 1440; accord Sokolsky v.
  4   Meeks, 789 F. App’x 63, 64 (9th Cir. 2019).
  5         Here, factors one and two, the public’s interest in expeditious resolution of
  6   litigation and the court’s interest in managing its docket, militate in favor of
  7   dismissal for Plaintiff’s failure to prosecute. Factor four, the public policy favoring
  8   disposition of cases on the merits, counsels against dismissal, but a dismissal
  9   without prejudice would not, in and of itself, preclude consideration of the case on
 10   the merits at some later date. Lastly, the fifth factor, the availability of less drastic
 11   sanctions, also counsels in favor of dismissal where, as here, Plaintiff has made no
 12   effort to comply with the Court’s deadline. Thus, three of the five factors set forth
 13   in Carey strongly favor dismissal, and dismissal of the action is warranted.
 14
 15         IT THEREFORE IS ORDERED that Judgment be entered dismissing this
 16   action without prejudice for failure to prosecute.
 17
 18   DATED: July 18, 2021                          /s/ Valerie Baker Fairbank               .
 19                                            Hon. VALERIE BAKER FAIRBANK
                                               UNITED STATES DISTRICT JUDGE
 20
 21   Presented by:
 22
      _____________________________________
 23   KAREN E. SCOTT
 24   UNITED STATES MAGISTRATE JUDGE

 25
 26
 27
 28
                                                  3
